Hager, J.
— On rule to show cause why an injunction should not issue. The plaintiff is the assignee in the proceedings in insolvency of defendants Gladwin Sugg, pending in the district court of the Twelfth Judicial District. The other defendants (excepting Scannell the late sheriff,) have obtained judgments in the same court against defendants Gladwin, Sugg & Co., and Scannell as sheriff has seized under attachments and executions in behalf of the judgment creditors and has in his possession certain moneys of the defendants, Gladwin, Sugg & Co. This action is instituted to restrain the sheriff from paying the money in his hands to the judgment creditors, and to compel its payment to the assignee in insolvency for the purpose of having it distributed under the insolvent law: plaintiff alleging that the attachments, judgments &c., are fraudulent and void, and praying it may be so decreed.
It appears that the insolvent proceedings and the judgments are all in the district court of the Twelfth Judicial District. The assignee is the officer of that court, and in my opinion that is the proper tribunal for the hearing and the trial of this action. Under the decisions of the supreme court I have serious doubts whether this court can entertain jurisdiction after the facts referred to have been made to appear.
It is true this action is in equity, whilst that in the Twelfth District Court is one at law, and under the practice as settled by the supreme court, there is a recognized distinction between actions at law and in equity. Equity should not restrain against equity, and when an action in *11equity is pending in a district court the rights of all parties interested may and should then be determined; but sometimes there may be .good reason why a district court in an equity suit raising issues that cannot be determined at law, — should entertain jurisdiction and enjoin parties from proceeding at law; as for instance where the district court in the suit at law cannot try the issues or give the relief asked in the equity suit; or when two or more actions at law are pending in different district courts and the equity suit is instituted to settle and determine a controversy embracing the subject matter of those several actions.
In the latter case the question arises — in which district court should the equity jurisdiction be invoked, or must it be done in all ? Does it require a multiplicity of suits, or will one suffice ? The supreme court however makes no distinction whether the suit is at law or in equity, but hold generally that one district court cannot enjoin parties from proceeding in a prior suit in another district court.
The only remaining question to be determined is — can this court transfer the action to the Twelfth District Court so as to invest that court with jurisdiction ? I can find no precedent or authority for this, and the rule to show cause must be discharged and the action dismissed.